1

2

3                                      UNITED STATES DISTRICT COURT

4                                          DISTRICT OF NEVADA

5                                                   ***

6
      UNITED STATES OF AMERICA,
7
                          Plaintiff,
8                                                      2:19-CR-00033-JCM-VCF
      vs.                                              ORDER
9     DEMETRICK LEE TELLIS, II,
10                        Defendant.

11

12         Before the court is Defendant’s Motion to Suppress (ECF NO. 26).
13         Accordingly,
14         IT IS HEREBY ORDERED that an evidentiary hearing on Defendant’s Motion to Suppress (ECF
15   NO. 26) is scheduled for 10:00 AM, May 15, 2019, in Courtroom 3B.
16

17         DATED this 1st day of May, 2019.
                                                             _________________________
18
                                                             CAM FERENBACH
19
                                                             UNITED STATES MAGISTRATE JUDGE

20

21

22

23

24

25
